 HONEYWELL, INC.617Honeywell,Inc.,Photographic Products Division andInternationalBrotherhood of ElectricalWorkersLocal1823,Petitioner.Case 27-RC-5086June 30, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on July 23, 1975, under the direction andsupervision of the Regional Director for Region 27,among the employees in the stipulated unit. Uponthe conclusion of the election, the parties were fur-nished a tally of ballots which showed that of ap-proximately 180 eligible voters 62 cast ballots for thePetitioner, 4 cast ballots for the Intervenor,' and 88cast ballots against the participating labor organiza-tions. There were two challenged ballots, a numberinsufficient to affect the results of the election.Thereafter, the Petitioner filed timely objections toconduct affecting the results of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Acting Regional Director conductedan investigation of the issues raised by the objectionsand on December 2, 1975, issued his Report on Ob-jections in which he recommended that the objec-tions be overruled.2 The Petitioner filed exceptions tothe Acting Regional Director's report. No exceptionswere filed by the Intervenor.Upon the entire record in this case, includingPetitioner's exceptions and brief, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations involved claim to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees within the mean-ing of Section 9(c)(1) and Section 2(6) and (7) of theAct.4.The parties stipulated and we find that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding group leaders and photo technicians em-1 International Association of Machinists and Aerospace Workers, Dis-trict Lodge No. 86.2The report on objections was not timely served with respect toPetitioner's representatives and, accordingly, on December 30, 1975, theActing Regional Director issued his amended report on objections whichperfected service on all partiesployed by the Employer at its PhotographicProducts Division plants located at 5501 SouthBroadway, Littleton, Colorado, and 5200 EastEvans Avenue, Denver, Colorado; excluding of-fice clerical, plant clerical, administrative, pro-fessional, and sales employees, engineering andquality technicians, service technicians, janitors,cafeteria workers, senior production electronictechnician, guards, and supervisors as defined inthe Act.5.The Board has considered the Acting RegionalDirector's Report, the Petitioner's exceptions and ac-companying brief, and the entire record in this case,and makes the following findings:The Acting Regional Director's investigation ofPetitioner's objections establishes,inter aka,that onJuly 22, 1975, the day immediately preceding thescheduled election, Vice President and General Man-ager Pennock read a prepared statement to employ-ees assembled at a meeting held by the Employer.3After relating to the employees what the Employerhad attempted to achieve in the past and also what itanticipated in the future with respect to sales andnew products, Pennock stated:In order to meet customer demands from thesenew marketing approaches, we expect to recall10 or so employees in the next several weeks.But all of this effort could be wasted if we can'tcontinue to work effectively as a team. I there-fore feel the interference of a labor union wouldonly hinder our chances of further recovery.TheActingRegionalDirectorfound thatPennock's statement concerning the possibility of therecall of laid-off employees was made in the contextof remarks explaining the Employer's economic andcompetitive position in the industry and, as such, thestatement constituted nothing more than permissiblecampaign propaganda. We disagree. In drawing thedistinction between a permissible prediction and anunlawful threat, the test to be applied is the one fash-ioned by the United States Supreme Court inGisselPacking Co.4As the Court there stated, an employer'sprediction of dire economic effects which will stemfrom union organization of the employees must notcontain "any implication that an employer may ormay not take action solely on his own initiative forreasons unrelated to economic necessities," and; ifany such prediction is made, it must be supported"on the basis of objective fact to convey anemployer's belief as to demonstrably probable conse-quences beyond his control." 57The meeting lasted for approximately 1-1/2 hours4 N L R B vGisselPacking Co,Inc, 395 U S 575 (1969)5Idat 618225 NLRB No. 79 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn our view, the only logical interpretation to beplaced on Pennock's remarks is that the Employerintended to and did convey to employees the mes-sage that while favorable conditions had made it pos-sible for the Employer to consider the recall of laid-off employees, the selection of the Union as bargain-ing representativewould jeopardize the recall ofthese employees and the economic recovery of theCompany. Pennock's statement makes no effort toexplain why the representation by the Union wouldor could thwart the Employer's economic recovery.Rather, it simply asks the employees to accept theproposition that the two inevitably go hand in handtogether-as in fact it was within the Employer'spower to bring about. Under the test inGissel,such astatement must be construed as a threat rather than aprediction because not only has the Employer failedto demonstrate that its belief is based upon objectiveconsiderations, it has also failed to affirmatively es-tablish that any such adverse economic effects wouldresult from circumstances beyond the Employer'scontrol.Though our dissenting colleagues quote theEmployer's statement correctly, as a flat statement ofwhat "would" happen, i.e., choice of the union"would" hinder the speedy recall of 10 employees, intheir discussion of it they treat it as setting out what"may" happen if the Union is chosen by the employ-ees.The difference is substantial and, as notedabove, contributes to our view that the statement in-terfered with the employees' freedom of choice in theelection. Accordingly, we find, contrary to the ActingRegional Director, that Pennock's remark to employ-ees that their selection of the Union as bargainingrepresentative would or could hinder the Employer'seconomic recovery and patently objectionable con-duct which necessitates the holding of another elec-tion.ORDER[Direction of Second Election omitted from publi-cation.] 6CHAIRMAN MURPHY and MEMBER WALTHER, dissent-ing:In agreement with the Regional Director, we con-clude that the speech made by the Employer's vicepresident and general manager, Pennock, to employ-ees on July 22, 1975, contains nothing objectionable.The speech was devoted, in part, to a discussion ofthe Employer's expectation as to sales and new prod-ucts.During the course of that discussion Pennockstated:In order to meet customer demands from thesenew marketing approaches we expect to recall10 or so employees in the next several weeks.But all this effort could be wasted if we can'tcontinue to work effectively as a team. I there-fore feel the interference of a labor union wouldonly hinder our chances of further recovery.Our colleagues find that this statement constitutesa threat.We see no basis for such a conclusion. Cer-tainly, there is nothing objectionable in pointing withpride to growth which will enable the recall of anumber of employees. Nor is it objectionable to re-flect on the need for continued team work in order torealize the fruits of the effort to achieve growth. Wefail to see how the expression of concern that theUnion may interfere with that team work can reason-ably be viewed as a threat. The statement containsno suggestion that Employer will not continue its ef-forts to achieve growth should the Union be selectedor that any future failure to recall would be the resultof other than a failure of Employer's best efforts inthis regard.' Thus, Employer has in no way threat-ened to take any adverse action towards the employ-ees should they select the Union.'We would affirm therefore the Regional Director'sconclusion that Pennock's July 22, 1975, speech wasnot objectionable, and we would certify the results ofthe election.It ishereby ordered thatthe electionheld in Case27-RC-5086,on July 23, 1975, be, and it hereby is,set aside.6 [Excelsiorfootnote omitted from publication ]' See, e g,The Hiatt Shoe Company Blue Star Shoes, Inc,195 NLRB 554(1972)8 SeeWarton Drilling Co,Inc, 164 NLRB 357 (1967)